COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-368-CV
 
 
HAMILTON
EHIMIKA                                                            APPELLANT
 
                                                   V.
 
COLONIAL
GRAND AT BEAR CREEK                                          APPELLEE
 
                                               ----------
 
         FROM COUNTY COURT AT LAW NO. 1 OF
TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On January 30, 2008 and February 27, 2008, we notified appellant that
the trial court clerk responsible for preparing the record in this appeal had
informed this court that arrangements had not been made to pay for the clerk=s record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  TEX. R. APP. P.
35.3(a)(2).  We stated we would dismiss
the appeal for want of prosecution unless appellant, within the designated
time, made arrangements to pay for the clerk=s record and provided this court with proof of payment.  
Because appellant has not made payment arrangements for the clerk=s record, it is the opinion of the court that the appeal should be
dismissed for want of prosecution.  
Accordingly, we dismiss the appeal. 
See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
 
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.  
                                      
DELIVERED:  March 20, 2008  
 




[1]See Tex. R. App. P. 47.4.